The deeds of Haines to Tilton and Bartlett to Gordon conveyed the land occupied by the defendant, and were in the defendant's chain of title. Office copies of these deeds might be used in evidence by either party. Lyford v. Thurston, 16 N.H. 399; Andrews v. Davison, 17 N.H. 413, 415. The deeds contained exceptions of a right of way to the grantors, and were evidence for the plaintiffs to show that the defendant's title did not include the way. *Page 28 
The plaintiffs' deeds, extending back to include that of Ladd to Chase and Johnson, which, besides the plaintiffs' land, described the driftway, showed no conveyance of the driftway to Ladd. The reservations of the way, in the deeds of Haines to Tilton and Bartlett to Gordon, were reservations to the grantors and their heirs and assigns. Emerson v. Mooney,50 N.H. 315, 320. But there was no evidence of a conveyance of the way from Haines or his heirs or assigns to Ladd, or any one under whom the plaintiffs claim, nor will the law presume such conveyance from the fact that Ladd undertook to convey it. The recital in the deed from Ladd, of a "driftway I bought of George A. Haines," is not evidence of the grant of a driftway from Haines to Ladd, a link which is wanting to connect the reservation of the driftway made by Haines, in his deed to Tilton, with the plaintiffs' chain of title. Ladd was not shown to have been in possession of the driftway; and, although the driftway conveyed by him was the same as that reserved by Haines, and claimed by the plaintiffs, Ladd's conveyance, so far as the deeds show, was only a naked grant, unsupported by title or possession. The deeds did not show a connection between the reservation of the way by Haines and the grant by Ladd, under whom the plaintiffs claim; and the instructions to the jury, that the paper evidence contained the grant of a way to the plaintiffs, were erroneous.
New trial granted.
SMITH, J., did not sit: the others concurred.